Title: To George Washington from Major General Robert Howe, 13 May 1780
From: Howe, Robert
To: Washington, George



Dear Sir.
Highlands [N.Y.] May 13th 1780.

Your Excellency’s letters marked Private, I have this day received, and immediately sent Major Sargent to Hartford to execute their contents the importance of which I am so sensible of—I conceive the Escort of Horse now ordered annihilates the necessity of the Sergeant and Twelve, ordered in Colo. Meads favor of the 11th received last night, as the marquis’s Baggage is as I hear with Monsieur Corney, lest however it should not, I have ordered the Sergeant to proceed by the way of Fish Kill, towards Hartford and to Escort the Baggage agreeable to your direction.
I am at this moment in a great hurry and so can only say that I have, and shall punctually comply with every direction contained in your several letters.
The Enemy are in strange confusion, but very Busy in new York. Gabions and Fascines are collecting in abundance, may not this look this way as well as any other? I am Dear Sir with the Greates[t] Respect your Most Obt Servant

Robert Howe

